      Case 1:17-cv-07814-KPF Document 38 Filed 01/15/19 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------X
DAVID ABERNETHY, et al.,

                           Plaintiffs,
                                                      17 Civ. 7814 (DAB)
                                                      MEMORANDUM & ORDER
           v.

EMBLEMHEALTH, INC., et al.,

                        Defendants.
--------------------------------------------X
DEBORAH A. BATTS, United States District Judge.

     In January of 2017, Defendant EmblemHealth, Inc.

(“EmblemHealth”) modified the group medical coverage it provided

to its retirees. Plaintiffs are twenty-one former employees of

EmblemHealth and its subsidiary, ConnectiCare, Inc. Plaintiffs

seek to enforce retiree health benefits provided by EmblemHealth

to its retirees as described in Separation Agreements and/or

Employment Agreements, as those plans existed prior to January

1, 2017. Plaintiffs assert claims for injunctive and declaratory

relief under §§ 502(a)(1) & (3) of the Employee Retirement

Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1132(a)(1) &

(3), for other equitable relief under § 502(a), and for punitive

damages. In the alternative, if this Court were to find that the

Plaintiffs’ and Defendants’ agreements do not constitute ERISA

plans, Plaintiffs request damages for breach of contract, for

breach of the implied covenant of good faith and fair dealing,


                                    1
        Case 1:17-cv-07814-KPF Document 38 Filed 01/15/19 Page 2 of 16



and for violations of New York Labor Law § 193; Plaintiffs also

assert that EmblemHealth was estopped from changing its retiree

health benefits plan in the manner that it did.

       Defendants filed the instant Motion to Dismiss all claims

on February 26, 2018. See Docket Nos. 26, 27, 28. Plaintiffs

submitted their opposition, see Docket Nos. 29, 30, and

Defendants filed a reply, see Docket No. 35. For the following

reasons, Defendants’ Motion to Dismiss is GRANTED.


  I.     BACKGROUND

       The following facts are taken from the Amended Complaint

and from documents cited by or referenced in the Amended

Complaint. See Chambers v. Time Warner, Inc., 282 F.3d 147, 153

(2d Cir. 2002) (quoting International Audiotext Network, Inc. v.

American Tel. and Tel. Co., 62 F.3d 69, 72 (2d Cir. 1995))

(finding that, for the purposes of Federal Rule of Civil

Procedure 12(b)(6), a court may consider written instruments

attached to the complaint, statements or documents incorporated

into the complaint by reference, and even “integral” documents

not incorporated by reference where the complaint relies heavily

upon the integral documents’ terms and effect). In this case,

these documents include various plan documents, employment

agreements, and separation agreements that most Plaintiffs

entered into upon retirement.


                                      2
      Case 1:17-cv-07814-KPF Document 38 Filed 01/15/19 Page 3 of 16



     Plaintiffs were employed in management positions at

EmblemHealth and its subsidiaries for various lengths of time.

They are now all retired. Am. Compl. ¶ 5. In a letter dated May

31, 2016, EmblemHealth notified Plaintiffs and similarly-

situated officers that, effective January 1, 2017, EmblemHealth

would no longer provide group retiree major medical coverage,

but would rather provide retirees with the option to purchase

subsidized individual insurance coverage. Am. Compl. ¶ 6;

Nielsen Decl. Exs. A-U. Prior to 2017, EmblemHealth provided

eligible retirees with medical coverage via an insurance or HMO

contract. EmblemHealth’s new plan established a Health

Reimbursement Account (“HRA”) to which it would contribute

varying amounts from $1,200.00 to $6,000.00.

     All Plaintiffs except for Paul Bluestein and Anthony Watson

signed Separation Agreements promising them severance-related

benefits. Am. Compl. ¶ 47. According to these Separation

Agreements, if Plaintiffs paid coverage premiums and agreed to

enroll in Medicare upon becoming eligible, EmblemHealth promised

that these retirees “will be able to commence Retiree Health

Benefits at the same level as that provided an active officer

for you and your eligible dependents.” Id. Plaintiffs allege

that this promise of retiree health benefits to them and

similarly-situated retired officers constitute an “employee



                                    3
      Case 1:17-cv-07814-KPF Document 38 Filed 01/15/19 Page 4 of 16



welfare benefit plan” as the term is defined in 29 U.S.C. §

1002. Am. Compl. ¶ 124.

     Plaintiffs allege that Paul Bluestein signed an Employment

Agreement dated May 10, 2013 with ConnectiCare stating that he

would receive retiree health benefits under the same conditions

as was given to the other Plaintiffs. Am. Compl. ¶ 55.

     Plaintiffs allege that Anthony Watson signed an Employment

Agreement dated January 1, 2009 that he “shall be entitled” to

receive retiree health coverage at the same level to the

coverage provided to active officers, provided that he paid the

same coverage premiums and registered for Medicare upon becoming

eligible. Am. Compl. ¶ 56.

     Plaintiffs argue that the benefit modification effectuated

by Defendants on January 1, 2017 constituted a denial of

benefits, because the retiree health benefits promised to

Plaintiffs “were understood to not be subject to termination or

amendment once they retired.” Am. Compl. ¶ 62.

     Plaintiffs allege the third, fourth, fifth, and sixth

causes of action (listed above) in the alternative, in the event

that this Court does not deem Plaintiffs’ separation and/or

retirement agreements with EmblemHealth to be plans recognized

under ERISA. Am. Compl. ¶¶ 98, 134-152.

     In support of the Motion to Dismiss, Defendants have

submitted complete Summary Plan Descriptions (“SPDs”) for the

                                    4
        Case 1:17-cv-07814-KPF Document 38 Filed 01/15/19 Page 5 of 16



Court’s review. See Nielsen Decl. Exs. V-Y. Defendants also

submitted the Employment Agreements of Plaintiffs Bluestein and

Watson. Nielsen Decl. Exs. AE, AT. The SPDs reserve the right of

EmblemHealth as Plan Sponsor to “amend or terminate” the Plan at

any time, via a written instrument duly adopted by EmblemHealth

or its delegates. See, e.g., Nielsen Decl. Ex. Y § 13, page 10;

Defs. Mot. to Dismiss at 6-7. Plaintiff Bluestein’s Employment

Agreement provides, in relevant part, that “The Executive shall

be entitled to participate in, and receive benefits under, any .

. . retiree health . . . or other employee benefit plan . . .

ConnectiCare and EmblemHealth may, in its discretion, at any

time and from time to time, change or revoke any of its employee

benefit plans, programs or policies and the Executive shall not

be deemed, by virtue of this Agreement, to have any vested

interest in any such plans, programs or policies.” Nielsen Decl.

Ex. AE § 5, pages 5-6. Plaintiff Watson’s Employment Agreement

is substantially the same as Bluestein’s. See Nielsen Decl. Ex.

AT § 5, pages 6-7 (“[S]uch company may, in its discretion, at

any time and from time to time, change or revoke any of its

employee benefit plans, programs, or policies and the Executive

shall not be deemed, by virtue of this Agreement, to have any

vested interest in any such plans, programs or policies.”)



  II.    Standard for a Motion to Dismiss

                                      5
      Case 1:17-cv-07814-KPF Document 38 Filed 01/15/19 Page 6 of 16



     For a claim to survive a motion brought pursuant to

Fed.R.Civ.Pro. 12(b)(6), the party advancing it must have

pleaded “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007). “A claim has facial plausibility,” the Supreme

Court has explained,

     when the plaintiff pleads factual content that allows
     the court to draw the reasonable inference that the
     defendant is liable for the misconduct alleged. The
     plausibility standard is not akin to a “probability
     requirement,” but it asks for more than a sheer
     possibility that a defendant has acted unlawfully.
     Where a complaint pleads facts that are “merely
     consistent with” a defendant’s liability, it “stops
     short of the line between possibility and plausibility
     of entitlement to relief.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,

550 U.S. at 556–57). “[A] plaintiff’s obligation to provide the

grounds of his entitlement to relief requires more than labels

and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Twombly, 550 U.S. at 555 (internal

quotation marks omitted). “In keeping with these principles,”

the Supreme Court stated,

     [A] court considering a motion to dismiss can choose
     to begin by identifying pleadings that, because they
     are no more than conclusions, are not entitled to the
     assumption of truth. While legal conclusions can
     provide the framework of a complaint, they must be
     supported by factual allegations. When there are well-
     pleaded factual allegations, a court should assume


                                    6
      Case 1:17-cv-07814-KPF Document 38 Filed 01/15/19 Page 7 of 16



     their veracity and then determine whether they
     plausibly give rise to an entitlement to relief.

Iqbal, 556 U.S. at 679.

     In considering a motion to dismiss, the Court accepts as

true all well-pleaded factual allegations and draws all

reasonable inferences in favor of the non-moving party. See

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 n.1 (2002); see

also Gerdau Ameristeel U.S. Inc. v. Ameron Int’l Corp., No. 13-

CV-7169, 2014 WL 3639176, at *2 (S.D.N.Y. July 22, 2014)

(“Federal Rule of Civil Procedure 12(b) applies equally to

claims and counterclaims; therefore, a motion to dismiss a

counterclaim is evaluated under the same standard as a motion to

dismiss a complaint.”) (citations omitted). However, this

principle is “inapplicable to legal conclusions,” Iqbal, 556

U.S. at 678, which, like the complaint’s “labels and

conclusions,” Twombly, 550 U.S. at 555, are disregarded. Nor

should a court accept as true a legal conclusion couched as a

factual allegation. Id.

     “In considering a motion to dismiss for failure to state a

claim pursuant to Rule 12(b)(6), a district court may consider

the facts alleged in the complaint, documents attached to the

complaint as exhibits, and documents incorporated by reference

in the complaint.”    (DiFolco v. MSNBC Cable L.L.C., 622 F.3d

104, 111 (2d Cir. 2010).)     Additionally, “[w]here a document is


                                    7
      Case 1:17-cv-07814-KPF Document 38 Filed 01/15/19 Page 8 of 16



not incorporated by reference, the court may nevertheless

consider it where the complaint relies heavily upon its terms

and effect, thereby rendering the document integral to the

complaint.”   Id. (internal quotation marks omitted).



  III. Analysis

     A. Vesting of the Welfare Plan under ERISA

     EmblemHealth’s employee benefit plan involves life

insurance and is therefore classified as a “welfare plan” under

ERISA. See 29 U.S.C.A. § 1002(1). Unlike benefits provided under

pension plans – a different type of plan recognized under ERISA

– benefits provided by a welfare plan “generally are not vested

and an employer can amend or terminate a welfare plan at any

time.” American Fed'n of Grain Millers, AFL—CIO v. International

Multifoods Corp., 116 F.3d 976, 979 (2d Cir. 1997) (internal

citations omitted). The Second Circuit rejects an automatic

vesting theory for welfare benefit plans because the costs of

such plans “are subject to fluctuating and unpredictable

variables.” Id. (quoting Moore v. Metropolitan Life Ins. Co.,

856 F.2d 488, 492 (2d Cir.1988). Plans that provide welfare

benefits to retirees follows the same reasoning. Id. (citing

Curtiss-Wright Corp. v. Schoonejongen, 514 U.S. at 75, 78

(“ERISA does not create any substantive entitlement to employer-

provided health benefits or any other kind of welfare benefits.

                                    8
      Case 1:17-cv-07814-KPF Document 38 Filed 01/15/19 Page 9 of 16



Employers . . . are generally free under ERISA, for any reason

at any time, to adopt, modify, or terminate welfare plans.”

(internal citations omitted)).

     However, if an employer promises vested benefits to plan

participants or beneficiaries, that promise will be enforced.

See 29 U.S.C. § 1132(a)(1)(B) (stating that an ERISA plan

beneficiary/participant may sue to recover benefits due to them

under the terms of the plan, to enforce rights under the plan,

or to clarify rights to future benefits under the plan). The

Second Circuit has stated that if an SPD unambiguously indicates

whether retiree benefits are vested, the unambiguous language

should be enforced. International Multifoods Corp., 116 F.3d 976

at 980.

     Plaintiffs argue that all Plaintiffs except Bluestein and

Watson signed Separation Agreements that provided that they

“will be able to commence Retiree Health Benefits at the same

level as that provided an active officer for you and your

eligible dependents, provided that you pay the same amount of

premium for such coverage as is paid by an executive then

employed by EmblemHealth for the same level of benefits . . .”

Am. Compl. ¶ 47 (emphasis in Amended Complaint). Plaintiffs

argue that their right to receive retiree health benefits “had

no fixed duration, and thus was clearly intended by all parties



                                    9
      Case 1:17-cv-07814-KPF Document 38 Filed 01/15/19 Page 10 of 16



to last for the remainder of their lives, provided that they

satisfied the conditions[.]” Am. Compl. ¶ 48.

      Defendants note that each of the Separation Agreements at

issue expressly provide that a retiree’s eligibility for

benefits under the terms of any ERISA plan is “governed

exclusively by” or “covered by” the terms of the applicable plan

document. Defs. Mot. to Dismiss at 16; see, e.g. Nielsen Decl.

Ex. AW § 1(c). The applicable SPDs reserve “the right to amend

or terminate the Plan at any time.” See Nielsen Decl. Ex. V-Y §

13.

      Plaintiffs (except Bluestein and Watson) also signed

Employment Agreements promising that they “shall be entitled to

participate in, and receive benefits under, any . . . employee

benefit plan . . . which may be in effect at any time during the

course of [their] employment[.]” See, e.g., Nielsen. Decl. Ex.

AD § 5, pages 6-7; Am. Compl. ¶ 52. The paragraph continues,

“[n]otwithstanding the foregoing, such company may, in its

discretion, at any time and from time to time, change or revoke

any of its employee benefit plans, programs, or policies and the

Executive shall not be deemed, by virtue of this Agreement, to

have any vested in any such plans, programs or policies.” Id.

Plaintiffs argue that their Separation and/or Employment

Agreements promised vested benefits to Plaintiffs on the same

terms as benefits provided to active officers; Defendants argue

                                    10
     Case 1:17-cv-07814-KPF Document 38 Filed 01/15/19 Page 11 of 16



that all documents referred participants back to their

applicable SPD, which explicitly reserved the right to amend or

terminate the plan at any time.

     This Court concludes that the language cited by Plaintiffs

did not create a vested right to retiree benefits on the same

terms as active officers. The language of the Separation

Agreements, Employment Agreements, and SPDs unambiguously

indicated that the retiree benefits were not vested. That

unambiguous language should be enforced. See International

Multifoods Corp., 116 F.3d 976 at 980.

     Likewise, the Supreme Court’s decision in M & G Polymers

USA, LLC v. Tackett, 135 S.Ct. 926, clarifies that a court

should not infer an intention to vest benefits for life in the

absence of express language. See Tackett, 135 S.Ct. 926, 936-7,

citing Sprague v. General Motors Corp., 133 F.3d 388, 400 (C.A.6

1998) (“Because vesting of welfare plan benefits is not required

by law, an employer's commitment to vest such benefits is not to

be inferred lightly; the intent to vest must be found in the

plan documents and must be stated in clear and express language”

(internal quotation marks omitted)). Plaintiffs admit that their

“right to continue to receive retiree health benefits had no

fixed duration.” Am. Compl. ¶ 48. This Court declines to find

that such benefits were vested in the absence of constituting an

intent to vest. At the very least, Plaintiffs must “point to

                                   11
     Case 1:17-cv-07814-KPF Document 38 Filed 01/15/19 Page 12 of 16



written language capable of reasonably being interpreted as

creating a promise on the part of [the employer] to vest [the

retiree’s] . . . benefits,” and Plaintiffs have not satisfied

that burden. Multifoods, 116 F.3d at 980 (quoting Schonholz, 87

F.3d at 78 (2d Cir. 1996); see Joyce v. Curtiss-Wright Corp.,

171 F.3d 130, 133-5 (2d Cir. 1999)). The language that

Plaintiffs identify as potentially ambiguous is adequately

explained by other language cited in the documents; any

potential ambiguity is repaired by reservation clauses in the

contracts. See Nielsen Decl. Ex. V-Y § 13 (SPD language reserves

“the right to amend or terminate the Plan at any time”).

Plaintiffs’ Separation and/or Employment Agreements refer back

to their applicable SPDs.

     Accordingly, Counts One and Two requesting injunctive and

declaratory relief under §§ 502(a)(1) & (3) and other

appropriate equitable relief under § 502(a) are both DISMISSED.



     B. Promissory Estoppel and Claims in the Alternative

     Principles of promissory estoppel can apply in ERISA cases

under “extraordinary circumstances.” Schonholz v. Long Island

Jewish Medical Center, 87 F.3d 72, 78 (2d Cir. 1996) (citing Lee

v. Burkhart, 991 F.2d 1004, 1009 (2d Cir. 1993). To succeed on a

claim of promissory estoppel, a plaintiff must satisfy four

elements: (1) a promise; (2) reliance on the promise; (3) injury

                                   12
     Case 1:17-cv-07814-KPF Document 38 Filed 01/15/19 Page 13 of 16



caused by the reliance; and (4) an injustice if the promise is

not enforced. Aramony v. United Way Replacement Benefit Plan,

191 F.3d 140, 151 (2d Cir.1999). The promise must be one that

the promisor “should have expected to induce action or

forbearance.” Schonholz, 87 F.3d at 79. In addition, “an ERISA

plaintiff must ‘adduce [ ] not only facts sufficient to support

the four basic elements of promissory estoppel, but facts

sufficient to [satisfy an] ‘extraordinary circumstances'

requirement as well.’” Id. (quoting Devlin v. Transp. Comms.

Int'l Union, 173 F.3d 94, 102 (2d Cir.1999)). These

“extraordinary circumstances” are necessary “to lessen the

danger that commonplace communications will routinely be claimed

to give rise to employees' rights beyond those contained in the

formal benefit plans.” Id.

     Plaintiffs have not identified any promises provided to

them other than the language expressed in the SPDs, Employment

Agreements, and Separation Agreements, which have already been

analyzed by this Court. See Am. Compl. ¶¶ 144-7. There are no

allegations by Plaintiffs of additional language, oral or in

writing, that may constitute a promise or misrepresentation by

Defendants. Plaintiffs have not pointed to any “extraordinary

circumstances” approaching those found in Schonholz or Devlin;

consequently, we decline to recognize a viable promissory

estoppel claim.

                                   13
     Case 1:17-cv-07814-KPF Document 38 Filed 01/15/19 Page 14 of 16



     Plaintiffs’ other claims brought in the alternative –

damages for breach of contract, for breach of the implied

covenant of good faith and fair dealing, and for violations of

New York Labor Law § 193 – fail, because they are pre-empted by

ERISA. See 29 U.S.C. § 1144(a) (ERISA supersedes “any and all

State laws insofar as they relate to any employee benefit

plan”); see Arditi v. Lighthouse Intern., 676 F.3d 294 (2d Cir.

2012) (breach of contract claim preempted by ERISA); see

Paneccasio v. Unisource Worldwide, Inc., 532 F.3d 101 (2d Cir.

2008) (breach of the implied covenant of good faith and fair

dealing preempted by ERISA).

     Plaintiffs’ claim for alleged violations of New York Labor

Law § 193 fails, because (1) Plaintiffs are no longer employees

of Defendants and (2) New York Labor Law § 193 is preempted by

ERISA. To establish a “uniform regulatory regime over employee

benefit plans,” ERISA includes expansive pre-emption provisions.

Aetna Health Inc. v. Davila, 542 U.S. at 208, 124 S.Ct. 2488.

ERISA supersedes “any and all State laws insofar as they may now

or hereafter relate to any employee benefit plan.” § 514(a), 29

U.S.C. § 1144(a). Under the test outlined by the Supreme Court

in Davila, ERISA preempts a state cause of action where “an

individual, at some point in time, could have brought his or her

claim under ERISA § 502(a)(1)(B)” and “no other independent

legal duty . . . is implicated by a defendant's actions.”

                                   14
     Case 1:17-cv-07814-KPF Document 38 Filed 01/15/19 Page 15 of 16



Davila, 542 U.S. at 210; see Montefiore Med. Ctr. v. Teamsters

Local 272, 642 F.3d 321, 328 (2d Cir. 2011) (applying Davila).

Plaintiffs could have brought this claim under ERISA – indeed,

they did. Plaintiffs are Plan participants seeking benefits

under their respective Plans. Plaintiffs claims “implicate

coverage and benefits established by the terms of the ERISA . .

. plan,” and “can be construed as ... colorable claim[s] for

benefits pursuant to § 502(a)(1)(B).” See Arditi, 676 F.3d at

299 (citing Montefiore, 642 F.3d at 328). Davila’s second

requirement is also satisfied, because the parties’ obligations

under the Plan are “inextricably intertwined with the

interpretation of Plan coverage and benefits” and “[do] not

create a sufficiently independent duty under Davila.” Arditi,

676 F.3d at 299 (citing Montefiore, 642 F.3d at 332).

     Accordingly, Counts Three, Four, Five and Six are

DISMISSED.


       C.    Leave to Amend

     When a complaint has been dismissed, “[t]he court should

freely give leave [to amend] when justice so requires.” Fed. R.

Civ. P. 15(a)(2). However, a court may dismiss without leave to

amend when amendment would be “futile,” or would not survive a

motion to dismiss. Hutchison v. Deutsche Bank Sec. Inc., 647

F.3d 479, 491 (2d Cir. 2011). In this case, leave to amend would


                                   15
        Case 1:17-cv-07814-KPF Document 38 Filed 01/15/19 Page 16 of 16



be futile, because fresh allegations could not repair the

defects in the Amended Complaint. Accordingly, leave to amend is

DENIED.



  IV.     CONCLUSION

     For the foregoing reasons, Defendants’ Motion to Dismiss is

GRANTED. The Clerk is directed to close the docket in this case.




                                                SO ORDERED.


DATED:       New York, NY
             January 15, 2019




                                      16
